FILED
                            NOT FOR PUBLICATION                                  SEP 22 2010

                                                                             MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50050

              Plaintiff - Appellee,               D.C. No. 3:08-cr-04390-BTM-1

  v.
                                                  MEMORANDUM *
FELIPE DE JESUS OLVERA-CAMPOS,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Southern District of California
                   Barry T. Moskowitz, District Judge, Presiding

                          Submitted September 13, 2010 **


Before: SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Felipe Olvera-Campos appeals the sentence imposed following his guilty

plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Olvera-Campos contends that the district court erred when it imposed a

sentence in excess of the two-year statutory maximum under 8 U.S.C. § 1326. He

asserts that Almendarez-Torres v. United States, 523 U.S. 224, 226-27 (1998), has

been effectively overruled by Nijhawan v. Holder, 129 S. Ct. 2294 (2009). This

contention lacks merit.   Almendarez-Torres has never been expressly overruled

and continues to constitute binding precedent. See, e.g., United States v.

Garcia-Cardenas, 555 F.3d 1049, 1051 (9th Cir. 2009) (per curiam); United States

v. Martinez-Rodriguez, 472 F.3d 1087, 1093 (9th Cir. 2007).

      As Olvera-Campos concedes, his assertion that the district court erred when it

applied a 16-level “crime of violence” adjustment under U.S.S.G. §

2L1.2(b)(1)(A)(ii), based on his prior conviction for inflicting corporal injury on a

spouse, in violation of California Penal Code § 273.5, is foreclosed. See United

States v. Laurico-Yeno, 590 F.3d 818, 823 (9th Cir. 2010) (holding that a conviction

under California Penal Code § 273.5 is categorically a “crime of violence” under

the Guidelines because the offense requires the intentional use of physical force

against the person of another).

             AFFIRMED.